Holden, J.
While there may have been some minor errors committed by the presiding judge in his rulings in regard to the rejection of evidence offered by the plaintiff, in view of the evidence which was admitted touching the same general subject-matter, and in the light of the pleadings and the entire evidence in the case, there was no abuse of discretion in denying an interlocutory injunction; and the rulings above referred to were not of sufficient materiality to require a.reversal of the judgment,

iJudgment affirmed.


All the Justices concur, except Fish, O. J., absent.